
	

116 HR 1088 : First Infantry Recognition of Sacrifice in Theater Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1088
		IN THE SENATE OF THE UNITED STATES
		November 21, 2019Received; read twice and referred to the Committee on Energy and Natural Resources
			AN ACT
		To authorize the Society of the First Infantry Division to make modifications to the First Division
			 Monument located on Federal Land in President’s Park in the District of
			 Columbia, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the First Infantry Recognition of Sacrifice in Theater Act or the FIRST Act. 2.Modification to first division monument (a)AuthorizationThe Society of the First Infantry Division (an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that code), may make modifications (including construction of additional plaques and stone plinths on which to put the plaques) to the First Division Monument located on Federal land in President’s Park in the District of Columbia that was set aside for memorial purposes of the First Infantry Division, in order to honor the members of the First Infantry Division who paid the ultimate sacrifice during United States operations, including Operation Desert Storm, Operation Iraqi Freedom and New Dawn, and Operation Enduring Freedom. The First Infantry Division at the Department of the Army shall collaborate with the Department of Defense to provide to the Society of the First Infantry Division the list of names to be added.
 (b)Non-Application of commemorative works actSubsection (b) of section 8903 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to actions taken under subsection (a) of this section. (c)FundingFederal funds may not be used to pay any expense of the activities of the Society of the First Infantry Division which are authorized by this section.
			
	Passed the House of Representatives November 20, 2019.Cheryl L. Johnson,Clerk.
